WRIGHT, Justice
(dissenting).
Although I agree with the majority’s resolution of most of the issues in this case, I disagree with its conclusion that the district court did not abuse its discretion in declining to remove prospective juror B.S. for cause. B.S. demonstrated actual bias when she expressed a personal belief that was antithetical to Minnesota law on Munt’s mental-illness defense, and proper rehabilitation did not occur. Therefore, I respectfully dissent.
I.
A criminal defendant has the right to a fair trial and an impartial jury. U.S. Const, amends. VI, XIV; Minn. Const, art. I, § 6. This right guarantees that the “defendant will have his case decided strictly according to the evidence presented and not by ... the predilections of individual jurors.” State v. Varner, 643 N.W.2d 298, *589304 (Minn.2002). We have stated that “[t]he impartiality of the adjudicator goes to the very integrity of the legal system,” and thus “[t]he bias of a single juror violates the defendant’s right to a fair trial.” State v. Evans, 756 N.W.2d 854, 863 (Minn.2008) (quoting State v. Brown, 732 N.W.2d 625, 630 (Minn.2007)). Permitting a biased juror to serve is structural error requiring automatic reversal because the error “undermines the basic structural integrity of the criminal tribunal itself.” Holt v. State, 772 N.W.2d 470, 477 (Minn.2009) (citation omitted) (internal quotation marks omitted).
In analyzing whether the district court erred by seating a juror, the relevant inquiry is whether the juror had a biased state of mind, in reference to either the ease or a party, so as to demonstrate that she “cannot try the case impartially and without prejudice to the substantial rights of the challenging party.” Minn. R.Crim. P. 26.02. subd. 5(1); accord State v. Logan, 535 N.W.2d 320, 323 (Minn.1995). When a juror expresses such a state of mind, the district court must excuse the juror for cause unless she is rehabilitated. State v. Prtine, 784 N.W.2d 303, 310 (Minn.2010). Rehabilitation requires the district court, by instructions and additional questions, to convince the juror to relinquish the biased state of mind, promise that she will follow the district court’s instructions, set aside any preconceived notions, and fairly evaluate the evidence. State v. Nissalke, 801 N.W.2d 82, 107 (Minn.2011). For rehabilitation to be effective, the juror must unequivocally state that she will be impartial; it is not enough for her to merely state that she will “try.” Logan, 535 N.W.2d at 323; Prtine, 784 N.W.2d at 310-11.
A.
The majority concedes that no effort was made to rehabilitate B.S. after Munt challenged her for cause on the ground that she was biased against his mental-illness defense. Therefore, the only question is whether B.S. actually had a biased state of mind such that she could not judge the case impartially and without prejudice to Munt’s substantial rights. The majority concludes that Munt has failed to establish actual bias. I cannot agree.
Here, the following exchange took place between the prosecutor and B.S. during voir dire:
Q. I just want your opinion; what — in general what do you think if somebody comes into court and says, yeah I did it but I am mentally ill and — you know — I am really not responsible for what I did, what’s— what’s your thought on that?
A. My personal opinion about it [is] if you confess then you are aware that you did [it], so basically mental illness or not you are [aware] of what you did so you should be held responsible.
The crux of B.S.’s statement is that, “if you confess ” to committing a criminal act, “then you are aware that you did [it]” and “mental illness or not ... you should be held responsible.” In other words, B.S. unequivocally expressed a belief that the defendant’s subsequent confession automatically defeats a defense based on mental illness. This belief cannot be reconciled with Minnesota law. Under Minnesota law, a defendant is not criminally responsible for his acts if he can prove that “at the time of committing the alleged criminal act [he] was laboring under such a defect of reason ... as not to know the nature of the act, or that it was wrong.” Minn.Stat. § 611.026 (2012); see also State v. Peterson, 764 N.W.2d 816, 822 (Minn.2009). That a defendant recognizes the wrongfulness of his acts after the fact — and even acknowledges it *590or confesses to it — is not determinative. Rather, the relevant question is whether the defendant is aware of the wrongfulness of his conduct “at the time of committing the alleged criminal act.” Minn. Stat. § 611.026 (emphasis added); see also, e.g., Davis v. State, 595 N.W.2d 520, 527 (Minn.1999)(holding that the defendant was not so mentally ill at the time he committed the offenses as to be excused for his culpable behavior); State v. Brom, 463 N.W.2d 758, 764 (Minn.1990) (observing that a defendant must prove mental illness at the time of the crime).
Because B.S. believed that “if you confess then ... mental illness or not ... you should be held responsible,” she demonstrated actual bias against Munt’s defense. Munt admitted that he shot and killed Svetlana, but he asserted that he was not guilty by reason of his mental illness. Under B.S.’s belief, Munt “should be held responsible” even though the law provides that Munt should not be held criminally responsible if he can prove his mental-illness defense. Inherent in the principle of an impartial jury is that the jurors will apply the law impartially to the facts of the defendant’s case. A juror who states that she would automatically reject a mental-illness defense without faithfully applying the law to the defendant’s particular circumstances “has already formed an opinion on the merits,” and thus should be struck for cause. See Morgan v. Illinois, 504 U.S. 719, 729, 112 S.Ct. 2222, 119 L.Ed.2d 492 (1992); see also Irvin v. Dowd, 366 U.S. 717, 722, 81 S.Ct. 1639, 6 L.Ed.2d 751 (1961) (“The theory of the law is that a juror who has formed an opinion cannot be impartial.” (quoting Reynolds v. United States, 98 U.S. 145, 155, 25 L.Ed. 244 (1878))).
B.
1.
The majority contends that B.S. did not demonstrate bias toward Munt’s mental-illness defense because that defense is governed by the M’Naghten standard and there is no evidence that B.S. was aware of the requirements to establish the defense under that standard. In particular, the majority observes that M’Naghten limits the availability of the defense to situations where a mental illness causes the defendant “not to know the nature of the act, or that it was wrong.” See Minn.Stat. § 611.026. But, according to the majority, B.S. might have been using the term “mental illness” more broadly, to encompass any and all emotional, cognitive, or behavioral impairments from which a defendant might suffer. Therefore, the majority reasons, B.S.’s statements do not express bias against Munt’s mental-illness defense.
I disagree with the conclusion that the majority draws from this analysis. It is true that B.S., a nonlawyer, did not phrase her answer in a way that mirrored the M’Naghten rule, and she may have attached a broad connotation to the term “mental illness.” But this interpretation of B.S.’s statement does not render the error that flows from it harmless. The structural error here has nothing to do with what B.S. meant by “mental illness.” 1 Rather, the error resides in the *591dispositive weight that B.S. would assign to Munt’s confession. Whether B.S. was using the term “mental illness” more broadly than the M’Naghten rule is of no moment. From B.S.’s statement, we know that, regardless of the kind of mental illness involved, B.S. would not consider the mental-illness defense because Munt had confessed to the crime.
The majority also ignores practical realities when it relies on B.S.’s lack of knowledge of the M’Naghten rule. A prospective juror who understands during voir dire the substantive legal standards governing such matters as the elements of crimes and affirmative defenses is a rarity. Yet the majority authorizes district courts to ignore evidence of bias from jurors merely because the juror’s personal opinion is not precisely phrased to mirror the legal standard. Consider, for example, an intentional murder case in which self-defense is asserted. During voir dire, the prosecutor asks “what do you think if somebody comes into court and says, yeah I did it but I was defending myself and I am really not responsible for what I did.” The juror responds, “my personal opinion is that if you confess then self-defense or not you should be held responsible.” Applying the rule of law articulated in the majority’s opinion, such a statement would not establish actual bias because the juror did not expressly state that her reference to “self-defense” encompassed the legal standard for self-defense — proportional force used in response to a reasonable fear of great bodily harm or death that was not provoked by the defendant and for which there was not a reasonable opportunity to retreat. See State v. Basting, 572 N.W.2d 281, 285-86 (Minn.1997) (discussing the legal standard for self-defense). Such a rule jeopardizes a defendant’s right to an impartial jury by creating an unrealistic degree of specificity required of a prospective juror’s statement to prove actual bias.
Finally, the majority’s analytical approach is myopically formulaic, applying dictionary definitions to B.S.’s words while ignoring the context in which the statements were made. The district court and the trial attorneys had advised B.S. that mental illness would be relevant at trial. During the State’s voir dire, the prosecutor’s question to B.S. mirrored the facts of Munt’s case. Like the defendant in the prosecutor’s hypothetical, Munt had acknowledged his criminal act by confessing to his fiancée that he had shot and killed Svetlana, and he did not dispute that fact at trial; but he asserted that he was “really not responsible for what [he] did” because of his mental illness. When this hypothetical was presented to B.S. during voir dire, she expressed her personal opinion on an ultimate issue in the case— whether the defendant (Munt) “should be held responsible” on these facts despite his mental illness. B.S. revealed an opinion on the merits of the case based on her individual predilection, not on the evidence and the law. Notwithstanding the district court’s analysis of the juror’s demeanor that the majority opinion imagines occurred,- the majority’s conclusion that B.S. did not demonstrate “actual bias” against Munt’s defense lacks a foundation in both law and fact. See Dowd, 366 U.S. at 722, 81 S.Ct. 1639 (stating that “a juror who has formed an opinion cannot be impartial”).
2.
The majority’s conclusion that B.S. did not show actual bias also is premised on the belief that there are two reasonable *592interpretations of her statement: (1) that a confession means that the defendant was aware of what he did after the fact and is therefore guilty, or (2) that a confession means that the defendant was aware of what he did at the time of the criminal act and is therefore guilty. The majority suggests that Munt’s argument succeeds only if the first interpretation is true. But that is patently incorrect. B.S.’s statement shows actual bias under either interpretation. Under the first interpretation, B.S.’s statement is correct insofar as it implies that a confession shows awareness of the wrongfulness of the act at the time of the confession; but it is incorrect that the legal consequence of such awareness is guilt. Under the second interpretation, B.S.’s statement suffers from the opposite problem. It correctly states that awareness at the time of the act means that the defendant is guilty, but it incorrectly implies that a later confession conclusively demonstrates such awareness.
While I agree that a subsequent confession may be probative of the defendant’s awareness at the time of the criminal act, B.S.’s statement plainly goes further than that and expresses a categorical belief that “if you confess then you are aware ... so you should be held responsible.” B.S.’s prejudgment is evident because such a categorical and unqualified conclusion cannot properly be drawn without hearing the evidence of Munt’s case. In other words, just as bias is demonstrated when a juror says that she would automatically favor the testimony of a police officer, see Nissalke, 801 N.W.2d at 107-08, bias is also demonstrated when a juror states that she would automatically equate a defendant’s subsequent confession with his awareness of wrongfulness of the conduct at the time of the act. Rather, the juror must fairly and impartially consider the evidence before concluding that a defendant was aware of the wrongfulness of his conduct at the time of the act.
Thus, under both the first and second interpretations of her statement, B.S. unequivocally expressed her belief that Munt’s subsequent confession automatically defeated his mental-illness defense. If that were the law in Minnesota, virtually no defendant could assert such a defense. By definition, an affirmative defense is one in which the defendant asks to be found not guilty despite the fact that the defendant admits (or the prosecution proves) the elements of the underlying criminal charge. See Black’s Law Dictionary 451 (8th ed.2004) (defining “affirmative defense” as the defendant’s assertion of facts that will defeat the prosecution’s claim “even if all the allegations in the complaint are true”). As such, the mental-illness defense is almost always raised in situations in which the defendant has acknowledged — either in court or outside of it— committing the criminal act. See, e.g., State v. McLaughlin, 725 N.W.2d 703, 706-07 (Minn.2007); State v. Schreiber, 558 N.W.2d 474, 477 (Minn.1997); State v. Wilson, 539 N.W.2d 241, 244 (Minn.1995). By allowing B.S. to serve on the jury, the district court erred regardless of what timeframe B.S. was referring to in her statement. In concluding that the error is harmless, the majority presumes a temporal precision in B.S.’s statement that could only be derived from additional voir dire, which did not occur.
3.
Citing a general duty to view B.S.’s voir dire testimony as a whole, the majority also contends that B.S.’s statements regarding the mental-illness defense do not demonstrate actual bias in light of her acknowledgement, in response to the questions from the district court, that (1) she would be able to follow the district court’s instructions, and (2) there was no reason *593she could not render a fair and impartial verdict in the case. The majority’s reliance on these statements is unpersuasive. These statements were made well before B.S. was asked specifically about her beliefs with respect to the mental-illness defense. A juror’s agreement in the abstract that she can be impartial and follow all of the district court’s instructions is of limited value when, at. the time the question is asked, the juror does not have any specific knowledge of what the district court’s instructions and the issues in the case will be.2 Indeed, during voir dire questioning by Munt’s attorney, B.S. qualified her earlier statement regarding her ability to be impartial. When asked whether she thought she had the qualities to be a good juror, B.S. responded: “I don’t know — I really don’t know much about this case so therefore I am pretty impartial as to anything until I learn more about it ....” When B.S. did “learn more about it” through the prosecutor’s voir dire, she expressed a belief that demonstrated an inability to be impartial.
4.
Finally, the majority relies heavily on the deference we give to a district court’s determination that a prospective juror did not express actual bias. I agree that we owe deference when we review a district court’s ruling on a challenge for cause. But by mischaracterizing the nature and purpose of that deference, the majority effectively immunizes a juror’s expression of bias from appellate review. We give great deference to “[a] trial court’s findings of juror impartiality,” which “may be overturned only for manifest error.” Skilling v. United States, — U.S. -, 130 S.Ct. 2896, 2923, 177 L.Ed.2d 619 (2010) (quoting Mu’Min v. Virginia, 500 U.S. 415, 428, 111 S.Ct. 1899, 114 L.Ed.2d 493 (1991)) (emphasis added). If the district court had made a finding of impartiality in this case, deference might justify the majority’s decision today. But the district court did not. Likewise, this record is devoid of any indication that the district court relied on B.S.’s “demeanor” or made a “credibility determination.” Rather, in summarily denying Munt’s challenge for cause, the only rationale that the district court gave was that “[w]e are not going backwards.” No “finding” of impartiality, express or implied, can be discerned from *594the statement that “[w]e are not going backwards.” It is, in essence, merely a procedural ruling or scheduling order. And because the district court did not make a finding of impartiality, or rely on B.S.’s demeanor or credibility, the majority errs when it affords a level of deference that effectively overrides the plainly-biased meaning of the juror’s statement.
II.
If a juror expresses a belief demonstrating an inability to be impartial, then the juror must be excused unless she is rehabilitated. Logan, 535 N.W.2d at 323. A juror may be rehabilitated if she states unequivocally that “she will follow the district court’s instructions and will set aside any preconceived notions and fairly evaluate the evidence.” Nissalke, 801 N.W.2d at 107 (quoting Prtine, 784 N.W.2d at 310). But, as the majority concedes, B.S. was not rehabilitated. After Munt passed B.S. for cause, the prosecutor’s very first question elicited the biased statement at issue here. The prosecutor did not ask any follow-up questions and, even after Munt’s attorney objected and asked to record a challenge for cause, the district court did not inquire into the matter with B.S. Rather, the district court stated, “[w]e are not going backwards” and summarily denied Munt’s challenge for cause.
Without the district court performing the work necessary to ascertain anything other than the plain meaning of B.S.’s statements, the plain meaning stands. And the plain meaning establishes that B.S. prejudged and rejected Munt’s mental-illness defense. See Hughes v. United States, 258 F.3d 453, 459 (6th Cir.2001) (“[Bjecause [the juror’s] declaration was not followed by any attempt at clarification or rehabilitation, there is no ambiguity in the record as to her bias; [the juror’s] express admission is the only evidence available to review.”); see also United States v. Nell, 526 F.2d 1223, 1229 (5th Cir.1976) (stating that a district court “has the duty to develop the facts fully enough so that it can make an informed judgment on the question of ‘actual’ bias”). As a result, a juror with a personal belief directly contrary to Minnesota law governing Munt’s mental-illness defense served on the jury and decided the case. Minnesota law demands a fair trial and an impartial jury regardless of the severity of the crime charged or “the apparent guilt of the offender.” Irvin, 366 U.S. at 722, 81 S.Ct. 1639. “Permitting a biased juror to serve undermines the basic structural integrity of the criminal tribunal itself.” Holt, 772 N.W.2d at 477 (citation omitted) (internal quotation marks omitted). With this basic legal tenet as my guide, I would reverse and remand for a new trial on the issue of Munt’s mental-illness defense.

. Even if B.S. did ascribe a broad meaning to "mental illness,” and understood it to mean any cognitive, emotional, or behavioral impairment, I fail to see how that fact would support the majority's conclusion. After inserting the majority’s “general understanding” of mental illness into B.S:'s statement, it reads as follows: “if you confess then you are aware that you did [it], so basically [whether you have any cognitive, emotional, or behavioral impairment] or not ... you should be held responsible.” The majority's interpretation of B.S.’s statement demonstrates that B.S. believes that all mental illnesses — re*591gardless of severity — are irrelevant to whether a defendant should be held responsible. Even under this broad meaning of "mental illness,” B.S.'s bias against Munt’s mental-illness defense remains.


. In effect, the majority is compensating for the lack of rehabilitation in this case by importing testimony made before the biased statement to cure the error. One might cleverly coin the phrase "prehabilitation” to refer to this phenomenon. The only legal support the majority cites for its proposition comes from an intermediate appellate court from another jurisdiction. See People v. Willard, 226 A.D.2d 1014, 641 N.Y.S.2d 896 (1996). But Willard is plainly inapposite. In Willard, a prospective juror stated that he worked in the prison system but promised that his occupation would not prevent him from being impartial, and that he would render a decision based upon the evidence presented. Id. at 900. But he also wore a t-shirt stating "Support Your Local Corrections Officers. Reinstate Capital Punishment” and admitted that he wore the shirt because he was "irritated” about getting called for jury duty. Id. He then stated that he understood the present case had nothing to do with the death penalty and concluded that he was "sorry” he wore the shirt because "I don't want you to think that I can’t reach a reasonable conclusion and weigh evidence.” Id. The defendants challenged the juror for cause, which was denied. Id. The appellate court affirmed, holding that neither the juror’s "annoyance at being called for jury duty," nor his "political beliefs regarding the death penalty, created a state of mind which would preclude him from being an impartial juror” in a case in which the death penalty was not at issue. Id. Unlike the circumstances here, the juror in Willard did not make a biaséd statement on the central issue in the criminal case and, in any case, stated that he could be impartial both before and after he made the allegedly biased statements.